Citation Nr: 0011716	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-12 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased apportionment of the veteran's 
compensation benefits for the period from February 1, 1998, 
to August 1, 1999.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel




INTRODUCTION

The veteran had active military service from April 1974 to 
April 1977.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case arises from an April 1998 decision in which 
the Phoenix, Arizona, RO granted the appellant (then the 
veteran's estranged wife) an apportioned share of the 
veteran's compensation benefits, effective February 1, 1998.  
At that time, the veteran and the appellant both lived within 
the jurisdictional boundaries of the Phoenix RO.  The veteran 
has apparently since moved to an area within the 
jurisdictional boundaries of the Roanoke, Virginia, RO.  The 
appellant expressed her disagreement with the amount of the 
apportionment, in a statement that was apparently received at 
the Phoenix RO in June 1998.  In July 1998, the veteran and 
the appellant were provided statements of the case, and, in 
August 1998, the appellant perfected her appeal concerning 
the amount of the apportionment by filing, at the Phoenix RO, 
a VA Form 9 (Appeal to Board of Veterans' Appeals).  
Thereafter, the case was forwarded to the Board in 
Washington, DC., and, in September 1999, the Board remanded 
the matter to have the appellant scheduled to appear at a 
hearing before a member of the Board, consistent with her 
request in that regard that was expressed in the August 1998 
VA Form 9.  

In January 2000, the appellant was advised that she was 
scheduled to appear before a member of the Board at the 
Phoenix RO on February 9, 2000.  The record reflects, 
however, that, without providing an explanation, the 
appellant failed to report for her scheduled hearing.  
Moreover, since that time, there has been no communication 
received from either the appellant or her representative 
explaining her absence, or requesting that the hearing be 
rescheduled.  Under these circumstances, it will be presumed 
that the appellant no longer desires to appear at a hearing, 
and that she wishes the Board to consider her appeal on the 
current record.  

In addition to the foregoing, it is observed that the claims 
file contains evidence reflecting that the veteran and the 
appellant were divorced, effective in July 1999.  Since the 
appellant was no longer the veteran's spouse, payment to her 
of an apportionment of the veteran's benefits was terminated 
effective August 1, 1999.  Accordingly, the period during 
which the appellant may seek an increased apportionment is 
limited to the time between February 1, 1998, and August 1, 
1999.   


FINDINGS OF FACT

1.  During the period from February 1, 1998, to August 1, 
1999, the veteran was either assigned a combined 100 percent 
schedular disability evaluation for his multiple service-
connected disabilities, or was assigned a total (100 percent) 
disability rating based upon a finding of individual 
unemployability due to those service-connected disabilities.

2.  The appellant was the veteran's spouse from 1987 through 
July 1999.

3.  An apportionment of the veteran's compensation benefits 
in the amount of $114 per month was awarded to the appellant 
in April 1998, effective February 1, 1998.

4.  During the period between the effective date of the 
apportionment and the termination of his marriage to the 
appellant, the veteran's monthly income consisted of VA 
compensation and Social Security Administration benefits, and 
was approximately equivalent to the amount of his monthly 
expenses.  

5.  During the period of the apportionment, the appellant's 
income consisted of benefits from the Social Security 
Administration, which were less than half of her reported 
monthly expenses.

6.  As part of the July 1999 Court Order dissolving the 
marriage between the appellant and the veteran, the veteran 
was ordered to pay $500 per month in permanent spousal 
support, which expense was not reflected in earlier reports 
of the veteran's monthly expenses.  

7.  The establishment of an overpayment subject to collection 
from the veteran would unreasonably increase his financial 
burden and cause him undue hardship.  


CONCLUSION OF LAW

The criteria for an award of an increased apportionment of 
the veteran's compensation benefits for the period from 
February 1, 1998, to August 1, 1999, are not met.  38 
U.S.C.A. § 5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451, 3.458 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record in this case reflects that the 
appellant and the veteran were married in 1987.  During the 
period in question in this case (February 1, 1998, to August 
1, 1999) the veteran was either assigned a combined 100 
percent schedular disability evaluation for his multiple 
service-connected disabilities, or was assigned a total (100 
percent) disability rating based upon a finding of individual 
unemployability.  The Board notes that his service-connected 
disabilities are a total left knee arthroplasty; discogenic 
narrowing at L5-S1; residuals of a gunshot wound to the left 
thigh with comminuted fracture at midshaft of left femur, 
retain foreign body, with 1/4-inch shortening; and residuals of 
a gunshot wound to the left hip with retained foreign body 
and tender scar.

In January 1998, the Phoenix RO received a statement from the 
appellant (who was then the veteran's estranged wife), 
requesting that she be awarded an apportionment of the 
veteran's compensation benefits, and asserting that the 
veteran had moved away.  Accompanying that statement was 
information regarding the appellant's current finances.  This 
information showed that the appellant had a monthly income 
from Social Security in the amount of $507.  She reported 
monthly expenses of $1910, consisting of food ($170), rent 
($975), clothing ($60), utilities ($170), medical ($40), car 
($350), car insurance ($95), and debts ($60).  The listed 
debt was apparently an installment on a hospital bill.

Following the receipt of this information, the Phoenix RO 
advised the veteran of the appellant's request, and asked him 
to provide financial and personal information to assist in 
determining whether an apportionment of the veteran's 
benefits to the appellant was warranted.  In response to this 
request, the veteran submitted a statement to the Phoenix RO 
that was received in March 1998.  In that statement, the 
veteran advised that his monthly income consisted of VA 
compensation in the amount of $2078, and payments from the 
Social Security Administration in the amount of $632, for a 
total monthly income of $2710.  (The veteran inexplicably 
stated that his total monthly income was $2912.)  He reported 
monthly expenses of $2721, consisting of rent ($700), 
groceries ($200), utilities ($150), Chapter 13 resolution 
($245), clothing ($200), laundry and cleaning ($125), 
insurance ($165), car payment ($345), car expenses ($227), 
pet expenses ($75) and church tithe ($289).  

The veteran also advised that he had "no objection to having 
the dependent allowance apportioned directly to my wife. . . 
."  In this regard, we observe that, of the $2078 
compensation payment the veteran was receiving from VA, a 
portion of it consisted of additional compensation for 
dependents, i.e., his spouse, pursuant to the provisions of 
38 U.S.C.A. § 1115.  

In an April 1998 decision, the Phoenix RO determined that an 
apportionment of the veteran's compensation to the appellant 
was warranted, and awarded her a share of the veteran's 
benefits in the amount of $114 per month.  These payments 
became effective February 1, 1998.  As set forth in the 
Introduction, above, the appellant continued to receive her 
apportioned share of the veteran's benefits until August 1, 
1999, based upon a determination that the veteran's divorce 
from the appellant had become final, effective in July 1999.  

Under applicable criteria, all or any part of the 
compensation payable on account of the veteran may be 
apportioned, if the veteran is not living with his wife, and 
a claim for apportionment is filed for the spouse.  
38 U.S.C.A. § 5307; 38 C.F.R. § 3.450, 3.452.  Pursuant to 
38 C.F.R. § 3.453, rates of apportionment of disability 
compensation will be determined under 38 C.F.R. § 3.451.  The 
provisions of § 3.451 hold that, where hardship is shown to 
exist, an apportionment of the veteran's benefits may be made 
on the basis of the facts in the individual case as long as 
it does not cause undue hardship to the other person in 
interest.

In determining the basis for apportionment, consideration 
will be given such factors as the amount of VA benefits 
payable, other resources and income of the veteran and those 
dependents on whose behalf apportionment is claimed, and 
special needs of the veteran, his or her dependents, and the 
apportionment claimants.  The amount apportioned should 
generally be consistent with the total number of dependents 
involved.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship on 
him or her, while apportionment of less than 20 percent of 
his or her benefits would not provide a reasonable amount for 
any apportionee.  38 C.F.R. § 3.451.  

In this case, the evidence shows that the veteran and the 
appellant had only themselves to maintain during the time in 
question, and were without any obligation to support other 
dependents.  The financial information they provided reflects 
that the appellant's monthly expenses exceeded her monthly 
income by more than $1400, and, depending upon the 
information one considers from the veteran, he was either 
spending more than he received each month by $11 dollars, or 
had an excess of funds each month in the amount of $191.  
With the institution of the apportionment in the amount of 
$114 each month, the veteran was either spending more than he 
received each month by $125, or had an excess each month of 
$77.  In either case, one could fairly state that the 
veteran's reported expenses approximated his reported income.  

In examining the monthly expenses which both the veteran and 
the appellant are claiming, however, the Board is struck by 
the divergence between the two, with the veteran claiming 
approximately $800 more in expenses than the appellant.  In 
this regard, it cannot help but be noticed that, whereas the 
appellant has claimed only spending $50 per month for 
clothing, the veteran claimed $200 a month (or more than 
$2000 per year).  Similarly, the veteran has reported 
spending $227 per month for car expenses, over and above the 
$345 per month car payment he reported.  That yields a total 
of $572 per month in car expenses, some 20 percent of income.  
The appellant, on the other hand, reported only paying $350 
per month for her car.  

In the Board's view, the veteran's reported monthly clothing 
and car expenses were quite likely exaggerated.  Moreover, 
the veteran's spouse at the time, whose income during the 
period in question was less than one half her expenses, was 
entitled to more consideration than the veteran's wardrobe 
and car.  We therefore agree with the RO that, to have 
awarded the appellant an apportionment of the veteran's VA 
monthly compensation, as the RO did, was certainly 
reasonable.  Indeed, it appears that a reasonable argument 
could have been made to support an award in excess of $114 
for the appellant.

Nonetheless, it must be remembered that all compensation 
benefits payable during the period in question have already 
been disbursed to the veteran (and to the apportionee).  
Thus, any apportionment now authorized for the period between 
February 1, 1998, and August 1, 1999, would necessitate the 
establishment of an overpayment subject to collection from 
the veteran.  In this regard, it must be recalled that the 
veteran's current monthly VA compensation is only 
approximately $1989, as the previously reported amount has 
been reduced by the amount that had been paid based upon his 
then having a dependent spouse.  When combined with his 
reported income from the Social Security Administration of 
$632 per month, the veteran's total monthly income now 
amounts to $2621.  

Furthermore, it is observed that the July 1999 Court Order, 
dissolving the veteran's marriage to the appellant, also 
included a decree requiring the veteran to pay the appellant 
$500 per month as permanent spousal support until her 
remarriage or death.  There is no indication in the record 
that the appellant has remarried, and it thus appears that 
the veteran is paying the decreed amount, in addition to the 
monthly expenses he previously reported.

Although, as noted above,  we have questioned the accuracy of 
some of the veteran's reported monthly expenses, this 
obligation to pay permanent spousal support is obviously a 
legitimate expense, approximating 20 percent of the veteran's 
current monthly income.  In view of this expense, as decreed 
by Court Order, as well as the veteran's other reported 
expenses (even if somewhat exaggerated), it is apparent that 
the veteran's current finances are such that he is just able 
to meet his current obligations.  Accordingly, at this time, 
to establish an overpayment to be collected from the veteran 
would unreasonably increase the financial burden on him, in 
contravention to the intent of the regulations governing the 
award of apportionment which would create an undue hardship.  
Under these circumstances, we therefore conclude that the 
evidence in this case is against the appellant's claim for an 
award of an increased apportionment of the veteran's VA 
disability compensation for the period between February 1, 
1998, and August 1, 1999.  


ORDER

Entitlement to an increased apportionment of the veteran's 
compensation benefits for the period from February 1, 1998, 
to August 1, 1999 is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

